UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number: 1-12584 ADEONA PHARMACEUTICALS, INC. (Name of small business issuer in its charter) Delaware 13-3808303 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3930 Varsity Drive Ann Arbor, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 332-7800 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.001 par value per share Securities registered pursuant to Section 12(g) of the Act: None. (Title of Class) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-Accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No ý As of August 1, 2009, the registrant had 21,457,640 shares of common stock outstanding. 1 ADEONA PHARMACEUTICALS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risks 30 Item 4T. Controls and Procedures 30 PART II—OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Submission of Matters to a Vote of Security Holders 50 Item 5. Other Information 50 Item 6. Exhibits 51 SIGNATURE 52 1 PART I.—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets Assets June 30, 2009 December 31, 2008 (Unaudited) (Audited) Current Assets Cash $ 4,422,501 $ 5,856,384 Other receivables Prepaid expenses Total Current Assets Property and Equipment, net of accumulated depreciation of $765,552 and $591,876 Deposits and other assets Total Assets $ 5,733,250 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ 370,819 Accrued liabilities Total Current Liabilities Long Term Liabilities: Accounts payable - Total Liabilities Stockholders' Equity Preferred stock,$0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized, 21,353,428 and 20,882,839 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage Total Stockholders' Equity Total Liabilities and Stockholders' Equity See accompanying notes to unaudited consolidated financial statements 2 Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the Period from January 8, 2001 For the three months ended June 30, For the six months ended June 30, (Inception) to June 30, 2009 Operating Expenses: Research and development General and administrative Total Operating Expenses Loss from Operations Other Income (Expense): Interest income 56 Interest expense - - - Total Other Income (Expense), net 56 Net Loss $ Less: Preferred stock dividend - subsidiary - Less: Merger dividend - Net Loss Applicable to Common Shareholders $ (879,550) $ $ (1,992,825) $ (4,861,169) $ (40,274,501) Net Loss Per Share- Basic and Diluted $ (0.04) $ $ (0.09) $ (5.66) Weighted average number of shares outstanding during the period - basic and diluted See accompanying notes to unaudited consolidated financial statements 3 Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) For the period from January 8, 2001 For the six months ended June 30, (Inception) to June 30, 2009 Cash Flows From Operating Activities: Net loss $ $ $ Adjustments to reconcile net loss to net cash used in operating activities: Recognition of stock-based consulting Recognition of stock-based compensation Stock issued as compensation - Stock issued as compensation in acquisition of subsidiary - - Stock issued for consulting fees Stock issued for milestone payment - Stock issued for license fee Contributed services - related party Depreciation Provision for uncollectible receivable - Loss on exchange of equipment to settle accounts payable - Loss on sale of equipment Changes in operating assets and liabilities: (Increase) Decrease in: Prepaid expenses and other current assets Deposits and other assets (Increase) Decrease in: Accounts payable Accrued liabilities Net Cash Used In Operating Activities Cash Flows From Investing Activities: Purchases of property and equipment - Proceeds from the sale of equipment - Cash paid to acquire shell in reverse acquisition - - Net Cash Provided By (Used In) Investing Activities Cash Flows From Financing Activities: Proceeds from loans payable - related party - Repayments of loans payable - related party - Proceeds from notes payable - - Repayments of notes payable - Proceeds from issuance of common stock for stock option exercises - - Proceeds from issuance of preferred and common stock - Proceeds from sale of common stock and warrants in private placements - - Proceeds from sale of common stock in connection with warrant exercise - - Cash paid as direct offering costs in private placements and warrant call - - Proceeds from issuance of Series B, convertible preferred stock - subsidiary - - Direct offering costs in connection with issuance of series B, convertible preferred stock - subsidiary - - Net Cash Provided By (Used In) Financing Activities - Net increase (decrease) in cash Cash at beginning of period - Cash at end of period $ $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ - $ $ Cash paid for taxes $ - $ - $ - Supplemental disclosure of non-cash investing and financing activities: Loss on exchange of equipment to settle accounts payable $ $ - $ Sale of equipment in exchange for other receivables $ - $ - $ Exchange of EPI preferred stock into Pipex common stock in acquisition $ - $ - $ Pipex acquired equipment in exchange for a loan with a related party $ - $ - $ EPI declared a 10% and 30% in-kind dividend on its Series B, convertible preferred stock. $ - $ - $ The Company issued shares and warrants in connection with the conversion of certain related party debt. $ - $ - $ Conversion of accrued liabilities to contributed capital - formerrelated party $ - $ - $ See accompanying notes to unaudited consolidated financial statements 4 Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 1 Organization and Nature of Operations and Basis of Presentation (A) Description of the Business Adeona Pharmaceuticals, Inc. (“Adeona”) is a company dedicated to the awareness, diagnosis, prevention and treatment of subclinical zinc deficiency and chronic copper toxicity in the mature population. Adeona believes that such conditions may contribute to the progression of debilitating degenerative diseases, including, Dry Age-Related Macular Degeneration (Dry AMD), Alzheimer's disease (AD) and mild cognitive impairment (MCI) in susceptible persons. Adeona is also developing a number of late-stage clinical drug candidates for the treatment of rheumatoid arthritis and multiple sclerosis. (B) Corporate Name Change On October 16, 2008, the Company completed a corporate name change to Adeona Pharmaceuticals, Inc. from Pipex Pharmaceuticals, Inc. (C) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly they do not include all of the information and footnotes necessary for a fair presentation of financial condition, results of operations and cash flows in conformity with generally accepted accounting principles. In the opinion of management of Adeona, the interim consolidated financial statements included herewith contain all adjustments (consisting of normal recurring accruals and adjustments) necessary for their fair presentation. The unaudited interim consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis, for the year ended December31, 2008. The interim results for the period ended June30, 2009 are not necessarily indicative of results for the full fiscal year. (D) Corporate Structure, Basis of Presentation and Non-Controlling Interest The Company has seven subsidiaries, Pipex Therapeutics, Inc. (“Pipex Therapeutics”), Effective Pharmaceuticals, Inc. (“EPI”), Solovax, Inc. (“Solovax”), CD4 Biosciences, Inc. (“CD4”), Epitope Pharmaceuticals, Inc. (“Epitope”), Healthmine, Inc. (“Healthmine”) and Putney Drug Corp. (“Putney”) which were previously under common control.As of June 30, 2009, EPI, Healthmine and Putney are wholly owned and Pipex Therapeutics, Solovax, CD4 and Epitope are majority owned.The combinations of these entities prior to 2006 were accounted for in a manner similar to a pooling of interests. For financial reporting purposes, the outstanding preferred stock and common stock of the Company is that of Adeona, the legal registrant. All statements of operations, stockholders’ equity (deficit) and cash flows for each of the entities are presented as consolidated since January 8, 2001 (inception) due to the existence of common control since that date. All subsidiaries were incorporated on January 8, 2001, except for EPI, which was incorporated on December 12, 2000, Epitope which was incorporated in January of 2002, Putney which was incorporated in November of 2006 and Healthmine which was incorporated in December 2007.All of the subsidiaries were incorporated under the laws of the State of Delaware. For financial accounting purposes, the Company’s date of inception is deemed January 8, 2001. The activity of EPI for the period from December 12, 2000 to January 7, 2001 was nominal. Therefore, there is no financial information presented for this period. 5 Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) The Company’s ownership in its subsidiaries requires the Company to account for the related non-controlling interest. Under generally accepted accounting principles, when losses applicable to the minority interest in a subsidiary exceed the minority interest in the equity capital of the subsidiary, the excess is not charged to the minority interest since there is no obligation of the minority interest to make good on such losses.The Company, therefore, has included losses applicable to the minority interest against its interest.Since the Company’s subsidiaries have never been profitable and present negative equity, there has been no establishment of a positive non-controlling interest. This value is not presented as a deficit balance in the accompanying consolidated balance sheet. (E) Reverse Stock Split In January 2007, the Company’s Board of Directors approved a 3 for 1 reverse stock split of all outstanding common stock, stock options and stock warrants of Adeona. The reverse split was effective on April 25, 2007 following shareholder approval.All share and per share amounts have been retroactively restated to reflect this reverse stock split. (F) Reverse Acquisition and Recapitalization On October 31, 2006, Sheffield Pharmaceuticals, Inc. (“Sheffield”), a then shell corporation, entered into a Merger Agreement (“Merger”) with Pipex Therapeutics, a privately owned company, whereby Pipex Therapeutics was the surviving corporation. This transaction was accounted for as a reverse acquisition because Sheffield did not have any operations at the time of the merger, and therefore this was treated as a recapitalization of Pipex Therapeutics. Since Pipex Therapeutics acquired a controlling voting interest in a public shell corporation, it was deemed the accounting acquirer, while Sheffield was deemed the legal acquirer. The historical financial statements of the Company are those of Pipex Therapeutics, EPI, Solovax and CD4 since inception, and of the consolidated entities from the date of Merger and subsequent.
